The present application, filed on or after March 16, 2013, is being examined under first to invent provisions of the AIA .
DETAILED ACTION
This Action is in response to communications filed 6/28/2022.
Claims 1 and 11 are amended.
Claims 1-20 are rejected.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 28, 2022 has been entered.
Response to Arguments
6. Applicant`s arguments filed June 28, 2022 have been fully considered but they are not persuasive with respect to prior art rejection.
7. Applicant`s arguments have been considered but are not persuasive, As per independent claim 1, Applicant argued that Talagala do not appear to explicitly disclose “maintain one or more support functions, the one or more support functions comprising garbage collection, wear leveling, bad block management, expiry, and multi- version concurrency control (MVCC)”, where applicant argued that Talagala does not disclose the claim limitation. Examiner is rejecting the claims under USC 112 (a) and claims would be allowable if they overcome the rejection under USC 112.

Claim Rejections - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as claim recites “maintain one or more support functions, the one or more support functions comprising garbage collection, wear leveling, bad block management, expiry, and multi- version concurrency control (MVCC)”, Specification does not define the term “expiry”, where specification discloses “The key value storage device 102 can provide the support functions 126 for expiry, multi-version concurrency control (MVCC), and available storage collection and management. The support functions 126 can include hardware and microcode for supporting the execution of the KVFTL.” (Paragraph 0030) but without any disclosure regarding expiry and what it means, so the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor.
Claim status
Claims 1-20 would be allowed if they overcome the rejection under USC 112(a) above.
The following is an examiner’s statement of reasons for allowance:
The primary reason for marking of allowable subject matter of independent claims 1 and 11, in the instant application is the combination with the inclusion in these claims of the limitations of an apparatus comprising:
“…maintain one or more support functions, the one or more support functions comprising garbage collection, wear leveling, bad block management, and multi- version concurrency control (MVCC)”.
The closest prior art Talagala et al. (US PGPUB 2013/0275656– teaches where the key-value store module 116 may divide a logical address space into a key portion and a data value portion to share a single logical address space between keys and data values. In another embodiment, the key-value store module 116 may divide individual logical addresses into a key address portion and a value address portion, logically segmenting the logical address space into contiguous ranges for each data value. In one embodiment, using a single logical address space, a single mapping structure, or the like for mapping keys to data values and for mapping logical addresses to physical locations on the non-volatile memory media 110 eliminates the need for a separate key-value map, key-value index, key-value tags, or the like, for which look-up time overhead would otherwise increase access times of the non-volatile memory device 102 by requiring look-ups in multiple maps or indexes (Paragraph 0067). Finally, regarding utilizing a key value index tree, Talagala teaches where the key-value store module 116 maintains the data values across pairings of the non-volatile memory device 102 with different computer devices 112, for different clients 114, and the like which may access the data values using associated keys by persistently storing data values indexed by keys. Also, the get module 708 may retrieve a data value directly from a key-value store index for the data value listed in a key-value store index, or the like, and where the key-value store module 116, which comprises one or more device drivers, facilitate the transfer of key-value stores 118 from one non-volatile memory device 102 to another through the export module 716 of key-value store module 116. Also, the logical-to-physical translation layer 512 maintains an address mapping structure or index that maps logical addresses to physical locations of the non-volatile memory media 522. The address mapping structure may be in the form of a B-tree, a content addressable memory ("CAM"), a binary tree, a hash table, a look up table ("LUT"), an array, a linked list, a heap, or the like. In certain embodiments, the address mapping structure of the logical-to-physical translation layer 512 is a tree with nodes and/or entries that comprise logical block addresses and corresponding physical addresses/locations (Paragraphs 0063-0067, 0072-0076, 0083, 0207, 0244, 0275, 0285 and 0350-0351) but not the specific limitations as recited.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GEBRIL whose telephone number is (571)270-1857.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.ALT. Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2857. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135